



Exhibit 10.3
AMENDMENT TO
DANIEL L. URNESS STOCK OPTION DATED JULY 10, 2018


This Amendment is made to that certain Stock Option Agreement dated as of July
10, 2018 (the “Option”) between Cavco Industries, Inc. (the “Company”) and
Daniel L. Urness (the “Optionee”) as is effective as of April 15, 2019 (the
“Effective Date”).


Pursuant to the authority reserved to the Compensation Committee of the Board in
Section 4 of the 2005 Stock Incentive Plan (the “Plan”) to modify the terms of
an option, including as to vesting, the Option is amended to add at the end of
the first paragraph the following:


Notwithstanding the foregoing, for the period from the Grant Date to November 8,
2018, continuous employment for vesting shall include any employment of the
Optionee with the Company, it being the intent that the Optionee’s employment in
a lower position with a subsidiary of the Company shall be counted as continuous
service in determining the vested percentage of the shares subject to the Option
thereafter.


Except as provided above, the Option shall be and remain in full force and
effect in accordance with the terms thereof.


This Amendment is executed on behalf of the Company by the undersigned, who has
been duly authorized by the Compensation Committee.


CAVCO INDUSTRIES, INC.


By: /s/ Steven G. Bunger        
Steven G. Bunger
Its: Chairman, Board of Directors


Receipt of this Amendment by the Optionee is hereby acknowledged.


/s/ Daniel L. Urness        
Daniel L. Urness



